             Case:20-02619-jwb         Doc #:20 Filed: 08/19/2020        Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                  ________________

 IN RE:     MARK A SELLERS III                                Case No. 20-02619-jwb
                                                              Chapter 11
                        Debtor.
                                                              Honorable James W. Boyd
                                                            / U.S. Bankruptcy Judge

                      ORDER AND NOTICE OF CLAIMS BAR DATE

                       PRESENT:        HONORABLE JAMES W. BOYD
                                       United States Bankruptcy Judge

               THIS MATTER having come before the Court upon Debtor Mark A. Sellers III's

("Debtor") Ex-Parte Motion for Order Fixing Deadlines for Filing Proofs of Claim, and the Court

being fully advised in the premises:

               IT IS HEREBY ORDERED THAT:

               1.      This Order and Notice sets the date by which claims must be filed against

Debtor. All parties in interest are encouraged to review the contents of this Order and Notice

carefully to determine if they hold a prepetition claim against the Debtor.

               2.      This order is issued in furtherance of the time deadlines set forth in the

Small Business Reorganization Act, 11 U.S.C. § 1181, et seq.

               3.      General Bar Date. Except as provided in Paragraphs 4 and 6 below, all

entities holding claims against the Debtor that arose before August 11, 2020 (the "Petition Date")

must file proofs of claim by the General Bar Date of September 30, 2020, at 5:00 PM, Eastern

Time. The General Bar Date applies to all types of claims against the Debtor that arose before the

Petition Date, including secured, priority (including without limitation, claims entitled to

administrative or priority status under Sections 503(b)(9), 507(a)(4), or 507(a)(5) of the

Bankruptcy Code), or unsecured nonpriority claims.
             Case:20-02619-jwb         Doc #:20 Filed: 08/19/2020         Page 2 of 4




               4.      Governmental Bar Date. In accordance with Section 502(b)(9) of the

Bankruptcy Code, proofs of claim by governmental units shall be timely filed if they are filed

before 180 days after the date of the order for relief or such time as the Federal Rules of Bankruptcy

Procedure may provide.

               5.      Rejection Bar Date. For any Prepetition claim relating to any effort by

Debtor to reject an executory contract or unexpired lease under 11 U.S.C. § 365 ("Rejection

Damages Claim"), the Claims Bar Date for a Rejection Damages Claim shall be the later of (a) the

General Bar Date or (b) 30 days after the effective date of such rejection of such executory contract

or unexpired lease as provided by this Order.

               6.      The following entities must file proofs of claim by the General Bar Date or

for governmental entities, by the Governmental Bar Date:

                       a.      Any entity whose claim is not scheduled, or scheduled as disputed,
                               contingent or unliquidated;

                       b.      Any entity that believes its prepetition claim is improperly classified
                               in the Debtor's schedules or is listed in an incorrect amount and that
                               desires to have its claim allowed in a classification or amount
                               different from the classification or amount identified in the
                               schedules.

               7.      The following entities whose claims otherwise would be subject to the

General Bar date, the Governmental Bar Date, or the Rejection Bar Date need not file proofs of

claim:

                       a.      Any entity that has already filed a signed proof of claim against the
                               Debtor in a form substantially similar to the Official Bankruptcy
                               Form Number 410 with the Clerk of the Court;

                       b.      Any entity (i) whose claim against the Debtor is not listed as
                               disputed, contingent, or unliquidated in the Debtor's schedules and
                               (ii) who agrees with the nature, classification and amount of its
                               claim as identified in the Debtor's schedules;
             Case:20-02619-jwb        Doc #:20 Filed: 08/19/2020          Page 3 of 4




                       c.      Any entity whose claim arises as a result of Fed. R. Bankr. P.
                               3003(c) and 3002(c)(2), (c)(3), (c)(4), and (c)(6).

               8.      This Order does not apply to administrative claims pursuant to 11 U.S.C. §

503, except that it does apply to administrative claims pursuant to 11 U.S.C. § 503(b)(9) as

provided in paragraph 1.

               9.      Any proof of claim filed pursuant to this Order shall be validly and properly

signed and submitted with appropriate supporting documentation in accordance with applicable

rules so that it is actually received by the Court by the applicable Bar Date. A proof of claim shall

be deemed filed when actually received by the Court. A proof of claim may be filed electronically

by visiting the Court's website, www.miwb.uscourts.gov (a login and password is not required) or

by mailing the proof of claim to U.S. Bankruptcy Court, One Division Ave. N., Room 200, Grand

Rapids, MI 49503.

               10.     Any entity that is required to file a proof of claim in Debtor's Chapter 11

bankruptcy proceeding but fails to do so in a timely manner shall forever be barred, estopped, and

enjoined from asserting any prepetition claim against Debtor and Debtor and its property shall

forever be discharged from any and all indebtedness or liability with respect to such a prepetition

claim.

               11.     Debtor shall serve

                       a.      this Order and Notice of Claims Bar Date, and

                       b.      a proof of claim form, Official Bankruptcy Form Number 410,
                               together with the official instructions for Proof of Claim (Official
                               Form 410) upon all parties in interest listed on the mailing matrix in
                               this case by first class United States mail no later than September 4,
                               2020.
              Case:20-02619-jwb     Doc #:20 Filed: 08/19/2020         Page 4 of 4




                12.     The   parties     should     consult     the       Court's   website,

 https://www.miwb.uscourts.gov/covid-19-notices, for information concerning court appearances

 given the COVID-19 national emergency.

                                        END OF ORDER

 Prepared by:
 John T. Piggins (P34495)
 Miller Johnson
 45 Ottawa Ave
 Grand Rapids, MI 49503
 (616) 831-1793




IT IS SO ORDERED.

Dated August 19, 2020
